If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS



                                                                  UNPUBLISHED
In re COPPES, Minors.                                             March 24, 2022

                                                                  No. 358478
                                                                  Jackson Circuit Court
                                                                  Family Division
                                                                  LC No. 14-000225-NA


Before: O’BRIEN, P.J., and SHAPIRO and BOONSTRA, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.

                                                           /s/ Douglas B. Shapiro




                                              -1-